Citation Nr: 0513279	
Decision Date: 05/17/05    Archive Date: 06/01/05

DOCKET NO. 03-34 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for depression, as 
secondary to tinnitus and/or hearing loss.

2.  Entitlement to service connection for a sleep disorder, 
as secondary to tinnitus and/or hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1981 to August 
1985, and from July 1986 to April 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied service connection for 
vertigo/ dizziness and depression, as secondary to tinnitus.  
While the veteran was given a statement of the case with 
regard to both issues, he only filed a substantive appeal 
with regard to the issue of entitlement to service connection 
for depression.  

The Board construes the veteran's February 2004 statement as 
a timely notice of disagreement to the November 2003 RO 
decision that denied his claim for service connection for a 
sleep disorder as secondary to tinnitus.  As the veteran has 
entered a notice of disagreement, and has not otherwise 
withdrawn this issue in writing, the Board is required to 
remand this issue to the RO for the issuance of a statement 
of the case.  Manlincon v. West, 12 Vet. App. 238 (1999). 

The veteran originally requested a personal hearing at the RO 
before a Veterans Law Judge regarding the issues on appeal, 
but subsequently withdrew his request.  38 C.F.R. § 20.704 
(2004).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

It is contended on behalf of and by the veteran that VA 
failed to properly apply the Veterans Claims Assistance Act 
of 2000 (VCAA) to his claims, and thus the case should be 
remanded for compliance with VCAA notice requirements.  The 
Board notes that VA has a duty to assist the appellant in the 
development of facts pertinent to his claims.  On November 9, 
2000, the President signed into law the VCAA, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits. 

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2004).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2004). 

As discussed in detail below, the appeal is being remanded 
for additional development.  Therefore, no further discussion 
regarding VCAA is needed.

In August 1999 the veteran was granted service connection for 
bilateral hearing loss and for tinnitus, evaluated as zero 
and 10 percent disabling, respectively.  In March 2002 he 
submitted claims for increased ratings for tinnitus and 
bilateral hearing loss, secondary to the service-connected 
tinnitus.  VA post-service medical records submitted in 
support of his claims showed that the veteran reported 
experiencing dizziness.  Post-service private medical reports 
noted insomnia as related to tinnitus, as well as depression. 

On August 2002 the veteran underwent a VA audiological 
examination.  He reported that the tinnitus disability 
interfered with his hearing ability and disturbed his sleep.  
The examiner recorded these complaints in her report, but did 
not address these any further.  Additionally, the examiner 
made no mention of a sleep disorder or depression as related 
to tinnitus.  The RO denied the veteran's claims for 
dizziness/vertigo and depression in a November 2002 decision.  
The RO did not adjudicate his claim for a sleep disorder as 
secondary to tinnitus. 

Following the November 2002 RO decision, the veteran 
submitted additional evidence in support of his claims along 
with a statement in which he expressed his dissatisfaction 
with the VA audiological examination and the examiner's 
failure to address his complaints regarding depression and 
sleep disturbances, as secondary to tinnitus.  A post-service 
private medical report dated November 2002, provided a 
diagnosis of sleep deprivation, as secondary to tinnitus.  
The clinician also noted that his hearing loss and tinnitus 
resulted in fatigue and depression.  In addition to his own 
declarations, the veteran also submitted a statement from his 
wife wherein she confirmed that his tinnitus disability 
disturbed his sleep and required him to medicate with Valium.  
An April 2004 post-service private medical record showed that 
the veteran had difficulty sleeping, secondary to tinnitus.  
The report also noted that he may have been experiencing 
depression.  The clinician found that the Valium prescription 
also helped with the dizziness.  A January 2004 private post-
service psychiatric report indicated that the veteran had a 
history of depression and irritability without a clear 
precipitant.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  In 
addition, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  See 38 C.F.R. § 3.310(a) (2004).  The 
Court of Appeals for Veterans' Claims has held that when 
aggravation of a veteran's non-service connected disability 
is proximately due to or the result of a service-connected 
disease or injury, it too shall be service connected.  See 
Allen v. Brown, 7 Vet. App. 439, 446 (1995).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show: (1) that a current disability exits, and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  Id.

While the VA audiological examination of August 2002 did not 
address or provide diagnoses for the conditions that the 
veteran claims are secondary to the service-connected 
tinnitus, in view of his dissatisfaction with the VA 
audiological examination, the post-service medical records 
that provide evidence of the existence of depression, and 
medical opinion that this may have been caused or aggravated 
by his service-connected tinnitus disability, the Board finds 
it necessary to remand the claim for a VA physical 
examination and a VA psychiatric examination that include 
opinions as to whether the veteran's depression and sleep 
disorders, if any, are linked to service or to the service-
connected tinnitus and/or hearing loss disabilities.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004); Caffrey v. Brown, 6 Vet. App. 377, 383-4 (1994). 

In addition, as noted in the introduction to the decision 
above, in February 2004 the veteran filed a timely notice of 
disagreement to the November 2003 RO decision that denied his 
claim for sleep deprivation as secondary to the service-
connected tinnitus disability.  A Statement of the Case (SOC) 
has not been issued by the RO addressing this matter.  An 
appeal consists of a timely notice of disagreement with 
respect to an RO decision, followed by the receipt of a 
timely substantive appeal after an SOC has been issued.  In 
order to comply with due process requirements, a remand is in 
order for the RO to prepare an SOC on the issue of whether 
the veteran suffers from sleep deprivation as secondary to 
the service-connected tinnitus.  Manlincon v. West, 12 Vet. 
App. 238 (1999).

In view of the foregoing, this case is REMANDED for the 
following action:

1. The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159 
(2004).  The RO's attention is directed 
to Quartuccio v. Principi, 16 Vet. App. 
183 (2002) pertaining to the amended 
version of 38 U.S.C.A. § 5103(a), which 
requires that the Secretary identify for 
the appellant which evidence the VA will 
obtain and which evidence the appellant 
is expected to present.  The RO should 
provide the appellant written 
notification specific to the claim of 
entitlement to service connection for 
depression, as secondary to the service-
connected tinnitus, of the impact of the 
notification requirements on the claims.  
The appellant should further be requested 
to submit all evidence in his possession 
that pertains to his claims.

Specific notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
should:  (1) inform the claimant about 
the information and evidence not of 
record that is necessary to substantiate 
the claims; (2) inform the claimant about 
the information and evidence that VA will 
seek to provide; (3) inform the claimant 
about the information and evidence the 
claimant is expected to provide; and (4) 
request or tell the claimant to provide 
any evidence in the claimant's possession 
that pertains to the claims.

3. The provisions of the VCAA of 2000 
should also be fully complied with and 
satisfied with respect to the veteran's 
claim for service connection for a 
sleep disorder as secondary to the 
service-connected tinnitus disability, 
after which the appellant should be 
provided with an SOC with regard to 
that issue.  The SOC should reflect 
that the provisions of the VCAA of 2000 
have been fully complied with as to 
each issue, and cite to the appropriate 
laws and regulations pertinent to the 
claim and applicable criteria.  The 
veteran and his representative should 
be provided an opportunity to respond 
to the SOC, and advised that if the 
veteran wishes the Board to consider 
this matter, he must submit a timely 
substantive appeal.

4. The RO should ask the veteran to list 
the names and addresses of all medical 
care providers who have evaluated or 
treated him for a sleep disorder and 
depression, secondary to the service-
connected tinnitus or hearing loss 
disabilities since the issuance of the May 
2004 SOC.  After securing the necessary 
releases, all such records that are not 
already in the claims folder should be 
obtained. 

5.  The RO should arrange for a VA 
psychiatric examination and the claims 
file should be made available the 
examiner.  Following the review of all 
of the relevant evidence in the claims 
file, a detailed medical and psychiatric 
history, the mental status examination 
and any tests that are deemed necessary, 
the examiner should opine as to (a) 
whether, it is at least as likely as not 
(i.e., whether there is a 50 percent or 
higher likelihood) that any psychiatric 
disability that may be present, to 
include depression and a sleep disorder, 
began during or is related to any 
incident of service, to determine the 
nature, severity and etiology of any (b) 
whether it is at least as likely as not 
that any psychiatric disability that may 
currently be present was caused or 
aggravated by his service-connected 
tinnitus disability and/or either his 
hearing loss disability.  The examiner 
is asked to provide a rationale for any 
opinion expressed.  The examiner should 
reconcile any opinions given with the 
other evidence of record, as needed and 
provide a complete rationale for the 
opinions reached.

If the examiner finds it impossible to 
provide any part of the requested opinion 
without resort to pure speculation, he or 
she should so indicate.

7. Thereafter, the RO should ensure that 
no other notification or development 
action, in addition to that directed 
above, is required.  If further action is 
required, the RO should undertake it 
before further adjudication of the claims.

8. After completing any additional 
development deemed necessary, the RO 
should readjudicate the issues of 
entitlement to service connection for 
depression, to include as secondary to a 
service-connected tinnitus disability 
and/or hearing loss disability, with 
consideration of all of the evidence 
obtained since the issuance of the May 
2004 SOC.   

9. If any benefit requested on appeal is 
not granted to the appellant's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case, which 
must contain the law and regulation 
relating to claims for secondary service 
connection and notice of all relevant 
action taken on the claim, to include a 
summary of all of the evidence added to 
the record since the May 2004 SOC.  A 
reasonable period of time for a response 
should be afforded.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  The purpose of 
this REMAND is to ensure due process.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The appellant has 
the right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).


	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2004).


